Order and determination annulled and matter remitted to the State Industrial Commissioner, with fifty dollars costs and disbursements, on the ground that the proof did not show the kind of labor which was being performed by relator’s employees, and that they belonged to the class of semi-skilled or building laborers. Hill, P. J., Heffernan and Bliss, JJ., concur; Rhodes and Crapser, JJ., concur, and also on the further ground that the hearing deputy erroneously excluded proffered proof as to the . wages being paid workers of the class in question by the Temporary Emergency Relief Administration.